Citation Nr: 0632054	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

2.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.

3.  The veteran is able to walk unassisted.

4.  The veteran's medical conditions, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

5.  The veteran's medical conditions, when considered in 
conjunction with each other, do not confine him to his home 
or immediate premises.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person or by 
reason of the veteran being housebound due to disabilities 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  A May 2003 
letter from VA met the four notice requirements specified in 
Pelegrini.  Therefore, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA provided notice to the veteran before the RO adjudicated 
the veteran's special monthly pension claim.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006), and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, the veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.  In his 
September 2004 VA Form 9, the veteran specifically requested 
for his appeal to be forwarded to the Board. 

The veteran has not been notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records and VA treatment records have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
Board notes that a VA examination was obtained for evaluating 
the veteran's special monthly pension claim.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran contends that he is entitled to 
special monthly pension based on need of regular aid and 
attendance or on being housebound due to his non-service-
connected disabilities.

The July 2003 rating decision listed the veteran's numerous 
non-service-connected disabilities: insulin dependent 
diabetes mellitus, diabetic retinopathy, neuropathy, 
arthrosclerosis, rated as 60 percent disabling; status post 
bilateral orchiectomy, rated as 30 percent disabling; status 
post cholecystectomy and recurrent gallstone pancreatitis, 
rated as 30 percent disabling; pseudophakia with intraocular 
left eye lens implant, rated as 30 percent disabling; mature 
cataract of the right eye, rated as 30 percent disabling; 
status post right knee arthrostomy, rated as 20 percent 
disabling; and chronic bilateral maxillary sinusitis, 
dysthymic disorder, status post multiple nephrolithectomy 
with right nephrolithiasis and pyelolithiasis, low back pain, 
status post duodenal ulcer, gastroesophageal reflux with 
positive h.pylori test and anemia, each rated as 10 percent 
disabling.  In addition, six disabilities listed as radical 
transurethral resection of prostate gland; adenocarcinoma of 
the prostate, osteoarthritis, right hand fracture, right leg 
fracture, and lower jaw fractures, were each rated as zero 
percent disabling.  The veteran's non-service-connected 
disabilities have been assigned a combined rating of 100 
percent.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or who is housebound.  38 U.S.C.A. 
§ 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2006).  A 
veteran is in need of regular aid and attendance if he is 
helplessness or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2006).  A veteran will be considered in need of 
regular aid and attendance if he is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under certain criteria in VA 
regulations.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2006). 

Under the provisions of 38 C.F.R. § 3.352(a), the criteria to 
show factual need for aid and attendance include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean; whether he requires frequent 
adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend to 
the wants of nature; or incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment. "Bedridden" will be a 
proper basis for the determination and is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2006). 

Increased pension is also payable to a veteran who is 
entitled to pension under 38 U.S.C.A. § 1521 and who is not 
in need of regular aid and attendance if, in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (not 
including ratings based upon unemployability under § 4.17 of 
this chapter) the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
"permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1502(c), 
1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2006).

Careful review of the evidence of record does not show that 
the veteran meets the criteria for entitlement to special 
monthly pension based on aid and attendance or by reason of 
being permanently housebound.  

Competent medical evidence of record, including VA inpatient 
and outpatient treatment records dated from 2001 to 2003 as 
well as an August 2001 VA examination report, showed that 
that the veteran was ambulatory, able travel for medical 
care, and performed daily needs requirements.  While he has 
been clinically described as able to ambulatory, at times it 
has been shown that he used crutches or a cane for assistance 
in walking.  VA treatment records showed that the veteran had 
adequate range of motion in his extremities and no paralysis 
or atrophy.  Evidence of record does suggest that that the 
veteran has some limitation of mobility and an occasional 
need for assistance with ambulation or other such activity.  
However, it does not contemplate the type of care necessary 
for the assignment the aid and attendance benefit.

Evidence of record also does not show that the veteran is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  The August 2001 VA 
examination report showed that the veteran had a matured 
cataract of the right eye, cataract extraction of the left 
eye with intraocular lens implant, diabetic retinopathy, and 
refractive error corrected by eyeglasses.  It is specifically 
noted that the veteran enjoyed reading books and the 
newspaper on a daily basis.  VA treatment records dated in 
December 2002 and July 2003 showed that the veteran continued 
to be able to read and had visual acuities listed as 20/400 
and 20/200.      

While a September 2002 statement from the veteran indicated 
that he was living in a private nursing home, none of the 
objective medical evidence of record showed that the veteran 
was placed in the nursing home because of mental or physical 
incapacity.  Further, additional evidence of record dated in 
2003 and 2004 showed that the veteran did not continue to 
reside in a private nursing home, as his current mailing 
address is for an apartment residence.     

Evidence of record does not show that the veteran has an 
inability to dress or undress himself or to keep himself 
ordinarily clean; requires frequent adjustment of any special 
prosthetic or orthopedic appliances; has an inability to feed 
himself or to attend to the wants of nature; or has any 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  In the August 2001 VA examination report, it 
was noted that the veteran had driven himself to the 
appointment alone and was not bedridden.  His description of 
typical daily activities to the examiner included running 
errands, going to church, reading, watching television, and 
caring for plants.  The examiner also specifically stated in 
his report that the veteran was able to leave his home at any 
time.  It was also noted that the veteran was independent 
with some limitation of movement in his legs, but was able to 
perform his daily needs requirements.  A December 2002 VA 
treatment note detailed that the veteran was in his usual 
state of health which consisted of self care and free 
ambulation with a cane.  VA inpatient treatment records dated 
in March 2003 showed that the veteran was hospitalized for a 
low risk cholecystectomy procedure due to recurrent 
pancreatitis.  Additional VA treatment records from April 
2003, dated after the veteran's discharge from inpatient 
treatment, detailed that he was ambulatory, oriented, well 
groomed, tolerating his diet well, and did not exhibit a 
malnourished appearance.  Consequently, a factual need for 
aid and attendance under VA regulations has not been shown in 
this case.  

Finally, evidence of record does not indicate that the 
veteran meets the criteria for entitlement to special monthly 
pension by reason of being permanently housebound.  It has 
not been shown that the veteran suffers from a single 
disability ratable at 100 percent under the schedular 
criteria plus additional disability ratings of 60 percent. 
Additionally, the evidence of record discussed above has 
repeatedly shown that the veteran is not housebound or 
confined to his dwelling or the immediate premises due to his 
non-service-connected disabilities. 

The weight of the evidence presented does not show that the 
veteran requires the regular aid and attendance of another 
person or that he is housebound. Consequently, additional 
special pension benefits based on the need for regular aid 
and attendance of another person or being housebound are not 
warranted.  38 U.S.C.A. §§ 1541, 5107; 38 C.F.R. §§ 3.351, 
3.352 (2006).  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or due to being housebound is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


